DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 9/5/2021 is acknowledged. 
3.	Claims 3 and 17-19 have been cancelled.
4.	Claims 1, 2, 4-16 and 20-25 are pending in this application.
5.	Claims 21-25 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 5/30/2017.  Claims 8-13 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected with traverse of Group 1 (claims 1-20) and elected cyclized CSVHSFDYDWYNVC as species of peptide; oxacillin as species of antibiotic; and methicillin resistant Staphylococcus aureus as species of bacterium and/or bacterial infection in the reply filed on 5/30/2017.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a method of increasing the effectiveness of an antibiotic against a bacterium, comprising contacting the bacterium with the antibiotic and a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1), wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration, wherein the bacterium is an antibiotic-resistant species exhibiting specific resistance to the antibiotic, wherein the antibiotic and the peptide are administered to a subject in need thereof, and wherein the subject is a mammal having a bacterial 

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.   
8.	Rejection to claim 19 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
	
Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Please note: during the search for the elected species, prior art was found for the non-elected species of antibiotic and the non-elected species of bacterium and/or bacterial infection.
(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4-7, 14-16 and 20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zlotkin (WO 2012/164380 A2, filed with IDS), and as evidenced by Iliev et al (Biotechnology & 
The instant claims 1, 2, 4-7, 14-16 and 20 are drawn to a method of increasing the effectiveness of an antibiotic against a bacterium, comprising contacting the bacterium with the antibiotic and a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1), wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration, wherein the bacterium is an antibiotic-resistant species exhibiting specific resistance to the antibiotic, wherein the antibiotic and the peptide are administered to a subject in need thereof, and wherein the subject is a mammal having a bacterial infection.  
Zlotkin teaches cyclic peptide grZ14s-nvCyc with the amino acid sequence CSVHSFDYDWYNVC (identical the peptide of instant SEQ ID NO: 24) detaches and interferes the adherence of Pseudomonas aeruginosa (ATCC 27853), Staphylococcus aureus (ATCC 25923) and Escherichia coli; and detaches biofilm formed by Pseudomonas aeruginosa (ATCC 27853), for example, Figures 3, 5, 13A, 13B, 14A, 14B, 16A and 16B; page 43, the 2nd paragraph; pages 44-45, Examples 4 and 6; and pages 48-53, Example 13.  The peptide grZ14s-nvCyc in Zlotkin reads on cyclized CSVHSFDYDWYNVC as the elected species of peptide; and it meets the limitation of the peptide recited in instant claims 1, 4 and 14-16.  And as evidenced by Iliev et al, Pseudomonas aeruginosa (ATCC 27853) in Zlotkin is an antibiotic-resistant species that exhibits specific resistance to ampicillin and many other antibiotics (see page 276, left column, the 1st paragraph).  Therefore, Pseudomonas aeruginosa (ATCC 27853) in Zlotkin meets the limitation of the bacterium recited in instant claim 1.  Zlotkin further Pseudomonas aeruginosa, comprising contacting the bacterium with ampicillin and the cyclic peptide grZ14s-nvCyc, wherein the concentration of ampicillin is at least 10% below its minimum bactericidal concentration as indicated in Figure 8, for example, Figure 8; and pages 45-46, Example 8.  In the instant case, according to Figure 8 in Zlotkin, the minimum bactericidal concentration of ampicillin against Pseudomonas aeruginosa is higher than 300 µg/ml, and ampicillin at concentration lower than 200 µg/ml is used in a combination with the cyclic peptide grZ14s-nvCyc.  It meets the limitation of "wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration" recited in instant claim 1.  Although Zlotkin does not explicitly state Pseudomonas aeruginosa used in Example 8 is Pseudomonas aeruginosa (ATCC 27853), considering Pseudomonas aeruginosa (ATCC 27853) is the only strain of Pseudomonas aeruginosa used in the other working examples in Zlotkin, one of skill in the art would reasonably and immediately envision Pseudomonas aeruginosa (ATCC 27853) is used in the working Example 8 in Zlotkin as well; and one of skill in the art would reasonably understand Zlotkin teaches a method of increasing the effectiveness of ampicillin against the bacterium Pseudomonas aeruginosa (ATCC 27853, an antibiotic-resistant species that exhibits specific resistance to ampicillin), comprising contacting the bacterium with ampicillin and the cyclic peptide grZ14s-nvCyc (identical the peptide of instant SEQ ID NO: 24), wherein the concentration of ampicillin is at least 10% below its minimum bactericidal concentration.  Zlotkin also teaches a method of treating bacterial infection comprising administering such peptide and an antibiotic to a subject in need thereof, wherein the subject is human, for example, page 23, the 2nd nd paragraph; and claims 44 and 45.  It meets the limitation of instant claim 20.  Although Zlotkin does not explicitly state the bacterial infection is caused by an antibiotic resistant species, considering Zlotkin teaches the various effects of the cyclic peptide grZ14s-nvCyc and/or combination comprising such peptide and ampicillin on Pseudomonas aeruginosa (ATCC 27853) and in view of the teachings of Zlotkin as a whole, one of skill in the art would immediately envision and reasonably expect treating Pseudomonas aeruginosa (ATCC 27853, an antibiotic-resistant species that exhibits specific resistance to ampicillin) infection in a human subject infected with such bacterium with a combination of the cyclic peptide grZ14s-nvCyc and ampicillin, wherein the combination increases the effectiveness of ampicillin against Pseudomonas aeruginosa (ATCC 27853), and wherein the concentration of ampicillin is at least 10% below its minimum bactericidal concentration.  It meets the limitations of the method recited in instant claims 1, 4-7, 14-16 and 20.
With regards to the limitation recited in instant claim 2, the combination of the cyclic peptide grZ14s-nvCyc and ampicillin taught in Zlotkin is identical to the combinations disclosed in Example 5 (grZ14s-nvCyc and ampicillin) of instant specification (see pages 30-31, Example 5); and meets all the structural limitations of the combination recited in instant claim 1.  And as evidenced by instant specification, the cyclic peptide grZ14s-nvCyc decreases the minimum bactericidal concentration of ampicillin against the bacterium by at least 10% (see page 31, paragraph [0146] of instant specification).  Therefore, the combination of the cyclic peptide grZ14s-nvCyc and ampicillin taught in Zlotkin would necessarily have the inherent property of decreasing the minimum bactericidal concentration of ampicillin against the bacterium In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
And, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 1, 2, 4-7, 14-16 and 20; the reference anticipates instant claims 1, 2, 4-7, 14-16 and 20.

Response to Applicant's Arguments
11.	Applicant maintained the arguments that "Zlotkin neither explicitly nor inherently discloses all the elements of the present claims because Zlotkin does not disclose a method for increasing the effectiveness of an antibiotic against a bacterium that is antibiotic resistant."  Applicant further argues that "for the sole purpose of expediting prosecution and without acquiescing to the rejection, Applicant has amended claim 1 to further recite that: "...the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration". Accordingly, the present claims recite methods for using a refractory concentration of an antibiotic against a bacterium exhibiting specific resistance to a particular antibiotic in a subject in need thereof."; and "Zlotkin is silent with respect to such methods rendering a refractory amount of an antibiotic – effective."

In response to Applicant’s arguments about instant rejection, the Examiner understands that Zlotkin does not explicitly teach the method recited in instant claims.  However, in the instant case, the Examiner would like to point out that as stated in Section 10 above, Zlotkin explicilty teaches a method of increasing the effectiveness of ampicillin against Pseudomonas aeruginosa, comprising contacting the bacterium with ampicillin and the cyclic peptide grZ14s-nvCyc (see Figure 8; and pages 45-46, Example 8).  Furthermore, as stated in Section 10 above, although Zlotkin does not explicitly state Pseudomonas aeruginosa used in Example 8 is Pseudomonas aeruginosa (ATCC 27853), considering Pseudomonas aeruginosa (ATCC 27853) is the only strain of Pseudomonas aeruginosa used in the other working examples in Zlotkin, one of skill in the art would reasonably and immediately envision Pseudomonas aeruginosa (ATCC 27853) is used in the working Example 8 in Zlotkin as well; and one of skill in the art would reasonably understand Zlotkin teaches a method of increasing the effectiveness of ampicillin against the bacterium Pseudomonas aeruginosa (ATCC 27853, an antibiotic-resistant species that exhibits specific resistance to ampicillin), comprising contacting the bacterium with ampicillin and the cyclic peptide grZ14s-nvCyc (identical the peptide of instant SEQ ID NO: 24).  In addition, as stated in Section 10 above, Zlotkin also teaches a method of treating bacterial infection comprising administering such peptide and an antibiotic to a subject in need thereof, wherein the subject is human.  Although Zlotkin does not explicitly state the bacterial infection is caused by an antibiotic resistant species, considering Zlotkin teaches the various effects Pseudomonas aeruginosa (ATCC 27853) and in view of the teachings of Zlotkin as a whole, one of skill in the art would immediately envision treating Pseudomonas aeruginosa (ATCC 27853, an antibiotic-resistant species that exhibits specific resistance to ampicillin) infection in a human subject infected with such bacterium with a combination of the cyclic peptide grZ14s-nvCyc and ampicillin, wherein the combination increases the effectiveness of ampicillin against Pseudomonas aeruginosa (ATCC 27853).  
In response to Applicant's arguments about the newly added limitation "wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration" recited in instant claim 1, as stated in Section 10 above, in the instant case, according to Figure 8 in Zlotkin, the minimum bactericidal concentration of ampicillin against Pseudomonas aeruginosa is higher than 300 µg/ml, and ampicillin at concentration lower than 200 µg/ml is used in a combination with the cyclic peptide grZ14s-nvCyc.  Therefore, Example 8 and Figure 8 in Zlotkin teach the limitation of "wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration" recited in instant claim 1.  
Taken all these together, in view of the teachings of Zlotkin as a whole, Zlotkin teaches the same method steps for the same purpose as the method recited in instant claims 1, 2, 4-7, 14-16 and 20.  
Therefore, the rejection is deemed proper and is hereby maintained.


Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4-7, 14-16 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Zlotkin (WO 2012/164380 A2, filed with IDS), as evidenced by Iliev et al (Biotechnology & Biotechnological Equipment, 2015, 29, pages 274-280, cited and enclosed in the previous office actions), and in view of Yu et al (Journal of Medicinal Food, 2005, 8, pages 454-461, cited and enclosed in the previous office actions).

The rejection to claims 1, 2, 4-7, 14-16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Zlotkin (WO 2012/164380 A2, filed with IDS), and as evidenced by Iliev et al (Biotechnology & Biotechnological Equipment, 2015, 29, pages 274-280, cited and enclosed in the previous office actions) is set forth in Section 10 above.
The difference between the rejection set forth in Section 10 above and instant claims 1, 2, 4-7, 14-16 and 20 is that the reference does not teach oxacillin as the elected species of antibiotic; and methicillin resistant Staphylococcus aureus as the elected species of bacterium and/or bacterial infection.
However, Yu et al, throughout the literature, teach combinations of berberine with β-lactam antibiotic oxacillin or ampicillin for treating bacterial infection, including methicillin-resistant Staphylococcus aureus (MRSA) that exhibits specific resistance to oxacillin and/or ampicillin, for example, Title; Abstract; page 455, Table 1; and Results.  Yu et al further teach berberine markedly lowers the MICs of ampicillin and oxacillin against MRSA, an additive effect is found between berberine and ampicillin against MRSA, and a synergistic effect is found between berberine and oxacillin against MRSA, Streptococcus pyogenes to host cells and blocks the adhesion of Escherichia coli to erythrocytes and epithelial cells; and in the case of MRSA, berberine inhibits the MRSA adhesion and intracellular invasion, for example, Abstract; page 454, right column, the last paragraph; page 458, right column, the last paragraph; and page 460, Figure 3.  Furthermore, Yu et al teach staphylococcus aureus is one of the most important pathogens, causing suppuration, abscess formation, a variety of pyogenic infections, and even fatal septicemia in humans; and MRSA accounts for more than 70% of S. aureus isolates from some hospitals in Korea, for example, page 454, left column, the 1st paragraph in Introduction.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Zlotkin and Yu et al to develop a method of increasing the effectiveness of β-lactam antibiotic oxacillin or ampicillin against MRSA (a bacterium that exhibits specific resistance to oxacillin and/or ampicillin), comprising contacting MRSA with a combination of the cyclic peptide grZ14s-nvCyc with the amino acid sequence CSVHSFDYDWYNVC and the β-lactam antibiotic oxacillin or ampicillin; and administering such combination for treating human infected with MRSA, wherein the concentration of oxacillin or ampicillin is at least 10% below its minimum bactericidal concentration.  It reads on oxacillin as the elected species of antibiotic; and methicillin resistant Staphylococcus aureus as the elected species of bacterium and/or bacterial infection.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Zlotkin and Yu et al to develop a method of increasing the effectiveness of 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Zlotkin and Yu et al to develop a method of increasing the effectiveness of β-lactam antibiotic oxacillin or ampicillin against MRSA (a bacterium that exhibits specific resistance to oxacillin and/or ampicillin), comprising contacting MRSA with a combination of the cyclic peptide grZ14s-nvCyc with the amino acid sequence CSVHSFDYDWYNVC and the β-lactam antibiotic oxacillin or ampicillin; and administering such combination for treating human infected with MRSA, wherein the concentration of oxacillin or ampicillin is at least 10% below its minimum bactericidal concentration.  


Response to Applicant's Arguments
16.	Applicant argues that "Zlotkin provides no teaching, suggestion, or any guidance for a person of ordinary skill in the art to use the disclosed peptides with a reduced non-effective concentration of an antibiotic. Accordingly, Zlokin fails to disclose or suggest each and every limitation in amended claim 1."; and "Yu cannot cure the above deficiencies, nor was Yu referred to for that purpose. Rather, Yu was only referred to for teaching combinations of the small molecule berberin with oxacilin or ampicillin for treating bacterial infection. Accordingly, the claimed invention is not rendered obvious by Zlotkin in view of Yu."
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that instant claims 1, 2, 4-7, 14-16 and 20 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Zlotkin and Yu et al, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  Second, Applicant’s arguments about the cited Zlotkin reference have been addressed in Section 12 above.  Furthermore, the Examiner understands Zlotkin does not teach oxacillin as the elected species of antibiotic; and methicillin resistant Staphylococcus aureus as the elected species of bacterium and/or bacterial infection.  However, in the instant case, as stated in Section 15 above, Yu et al teach berberine increases the effectiveness of the β-lactam antibiotic oxacillin or ampicillin against MRSA infection, wherein the bacterium MRSA exhibits specific resistance to oxacillin and/or ampicillin.  Yu et al further teach berberine 
Therefore, the rejection is deemed proper and is hereby maintained.

Please note: during the search for the elected species, prior art was found for the non-elected species of the peptide. 
(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4-7 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Journal of Medicinal Food, 2005, 8, pages 454-461, cited and enclosed in the previous office actions) in view of Zlotkin (WO 2010/076642 A1, filed with IDS).
The instant claims 1, 2, 4-7 and 20 are drawn to a method of increasing the effectiveness of an antibiotic against a bacterium, comprising contacting the bacterium with the antibiotic and a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1), wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration, wherein the bacterium is an antibiotic-resistant species exhibiting specific resistance to the antibiotic, wherein the antibiotic and the peptide are administered to a subject in need thereof, and wherein the subject is a mammal having a bacterial infection.  
Yu et al, throughout the literature, teach combinations of berberine with β-lactam antibiotic oxacillin or ampicillin for treating bacterial infection, including methicillin-resistant Staphylococcus aureus (MRSA) that exhibits specific resistance to oxacillin and/or ampicillin, for example, Title; Abstract; page 455, Table 1; and Results.  Yu et al further teach berberine markedly lowers the MICs of ampicillin and oxacillin against MRSA, an additive effect is found between berberine and ampicillin against MRSA, and a synergistic effect is found between berberine and oxacillin against MRSA, for example, Abstract; and page 458, Table 4.  It reads on oxacillin as the elected species of antibiotic; and methicillin resistant Staphylococcus aureus as the elected species of Streptococcus pyogenes to host cells and blocks the adhesion of Escherichia coli to erythrocytes and epithelial cells; and in the case of MRSA, berberine inhibits the MRSA adhesion and intracellular invasion, for example, Abstract; page 454, right column, the last paragraph; page 458, right column, the last paragraph; and page 460, Figure 3.  Furthermore, Yu et al teach staphylococcus aureus is one of the most important pathogens, causing suppuration, abscess formation, a variety of pyogenic infections, and even fatal septicemia in humans; and MRSA accounts for more than 70% of S. aureus isolates from some hospitals in Korea, for example, page 454, left column, the 1st paragraph in Introduction.  Therefore, in view of the teachings of Yu et al as a whole, one of skill in the art would immediately envision and reasonably expect administering the combination of berberine with oxacillin or ampicillin for treating human infected with MRSA.  It meets the limitation of “wherein the antibiotic and the peptide are administered to a subject in need thereof, and wherein the subject is a mammal having a bacterial infection” recited in instant claim 1; and the limitation of instant claim 20. 
The difference between the reference and instant claims 1, 2, 4-7 and 20 is that the reference does not teach the combination comprising a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1) with oxacillin or ampicillin recited in 
However, Zlotkin, throughout the patent, teaches peptides comprising the amino acid sequence FDYDWY for treatment or prevention of formation of microbial biofilms and against adhesion of bacterial cells to a surface, wherein the bacterial cells include gram positive bacteria and gram negative bacteria such as Staphylococcus aureus and many others, for example, Abstract; page 4, lines 15-21; and page 8, line 16 to page 9, line 21.  Zlotkin further teaches synthetic peptide grZ-28C with the amino acid sequence CSFSQNKSVHSFDYDWYNVSDQADLKNC inhibits adherence of Pseudomonas aeruginosa, for example, Figures 1 and 3; and page 18, Example 1.  Zlotkin also teaches such peptide can be used in a combination with an anti-microbial agent such as antibiotic agent for efficiently kill or inhibit the initial colonizing bacterial at the device-microbe interface, for example, page 14, lines 25-31.  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the dosage concentration of the antibiotic in the combination, including the concentration of said antibiotic that is at least 10% below its minimum bactericidal concentration, because Yu et al teach berberine, a compound functions through the same mechanism as the peptides comprising the amino acid sequence FDYDWY including grZ-28C in Zlotkin, markedly lowers the MICs of ampicillin and oxacillin against MRSA.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Yu et al and Zlotkin with routine optimization to develop a method of increasing the effectiveness of oxacillin or ampicillin against MRSA (a bacterium that exhibits specific resistance to oxacillin and/or ampicillin), comprising contacting MRSA with a combination of the peptide grZ-28C with the amino acid sequence CSFSQNKSVHSFDYDWYNVSDQADLKNC and the β-lactam antibiotic 
With regards to the limitation recited in instant claim 2, since the combination developed from the combined teachings of Yu et al and Zlotkin meets all the structural limitations of the combination and the peptide recited in instant claim 1, the combination developed from the combined teachings of Yu et al and Zlotkin would necessarily have the same properties and functionality of the combination recited in instant claim 1.  Therefore, the combination developed from the combined teachings of Yu et al and Zlotkin would have the property of decreasing the minimum bactericidal concentration of these antibiotic against the bacterium by at least 10%.  It meets the limitation of instant claim 2.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Yu et al and Zlotkin with routine optimization to develop a method of increasing the effectiveness of oxacillin or ampicillin against MRSA (a bacterium that exhibits specific resistance to oxacillin and/or ampicillin), comprising contacting MRSA with a combination of the peptide grZ-28C with the amino acid sequence CSFSQNK SVHSFDYDWYNVSDQADLKNC and the β-lactam antibiotic oxacillin or ampicillin; and administering such combination for treating human infected with MRSA, wherein the Staphylococcus aureus and many others.  Zlotkin further teaches the synthetic peptide grZ-28C with the amino acid sequence CSFSQNKSVHSFDYDWYNVSDQADL KNC inhibits adherence of Pseudomonas aeruginosa.  The peptides comprising the amino acid sequence FDYDWY including grZ-28C in Zlotkin function through the same mechanism of action as berberine taught in Yu et al.  Furthermore, one of ordinary skill in the art would have been motivated to optimize the dosage concentration of the antibiotic in the combination, including the concentration of said antibiotic that is at least 10% below its minimum bactericidal concentration, because Yu et al teach berberine, a compound functions through the same mechanism as the peptides comprising the amino acid sequence FDYDWY including grZ-28C in Zlotkin, markedly lowers the MICs of ampicillin and oxacillin against MRSA.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Yu et al and Zlotkin with routine optimization to develop a method of increasing the effectiveness of oxacillin or ampicillin against MRSA (a bacterium that exhibits specific resistance to oxacillin and/or ampicillin), comprising FDYDWYNVSDQADLKNC and the β-lactam antibiotic oxacillin or ampicillin; and administering such combination for treating human infected with MRSA, wherein the concentration of oxacillin or ampicillin is at least 10% below its minimum bactericidal concentration.  

Response to Applicant's Arguments
19.	Applicant fails to respond to this rejection.  Therefore, the rejection is deemed proper and is maintained.

Obviousness Double Patenting 
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

21.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4-7 and 20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9 and 10 of US patent 9284351 B2 and in view of Yu et al (Journal of Medicinal Food, 2005, 8, pages 454-461, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 2, 4-7 and 20, one would necessarily achieve the claimed invention of claims 1-6, 9 and 10 of US patent 9284351 B2 in view of Yu et al, and vice versa. 

23.	Claim 1 of US patent 9284351 B2 is drawn to a cyclic peptide consisting of: a) the amino acid sequence X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12 (SEQ ID NO: 3), wherein X1 is S, N, T, K, R, H, E, I, Q or D; X2 is V, I, L, Y, G, F or W; X3 is H, N, Q, E, D or S; X4 is S, P, A or T; X5 is F, W or Y; X6 is D, N, E or Q; X7 is Y, F or W; X8 is D, G or E; X9 is W, F or Y; X10 is Y, F or W; X11 is N or Q; and X12 is V, I or L; and b) a cyclization linker between X1 and X12, wherein the peptide is not SVHSFDYDWYNV (SEQ ID NO: 4), and wherein the cyclic peptide has a total length of up to 50 amino acids.  Dependent claims 2-5 recite further limitations to the cyclic peptide in claim 1.  Claim 6 of US patent 9284351 B2 is drawn to a composition comprising a peptide according to claim 1.  Claim 9 of US patent 9284351 B2 is drawn to a method of increasing the antibacterial and/or antifungal effectiveness of a pharmaceutical composition comprising an antibacterial and/or antifungal agent, the method comprising administering to a subject in need thereof a composition according to claim 6.  Claim 10 of US patent 9284351 B2 is drawn to the method according to claim 9, wherein the 
And according to the specification of US patent 9284351 B2, the cyclized peptide recited in claims 1-6, 9 and 10 of US patent 9284351 B2 detaches and interferes the adherence of Pseudomonas aeruginosa (ATCC 27853), Staphylococcus aureus (ATCC 25923) and Escherichia coli; and detaches biofilm formed by Pseudomonas aeruginosa (ATCC 27853) (see columns 31-32, Examples 1-7; and columns 34-38, Example 13).  
Furthermore, in view of the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2, it would have been obvious for one of skill in the art to develop a method of increasing the effectiveness of an antibiotic against a bacterium, comprising contacting the bacterium with the antibiotic and a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1) such as IFNPFDYDWYNV (SEQ ID NO: 43), QWHSFDYDWYNV (SEQ ID NO: 44) or DVHPFDYDWYNV (SEQ ID NO: 45) recited in claim 2 of US patent 9284351 B2, wherein the antibiotic is selected from the group consisting of imipenem, ampicillin, vancomycin and kanamycin.  Since the combination in the method developed from the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2 meets all the structural limitations of the combination and the peptide recited in instant claim 1, the combination developed from the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2 would necessarily have the same properties and functionality of the combination recited in instant claim 1.  Therefore, the combination developed from the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2 would have property of decreasing the minimum bactericidal concentration of these antibiotic against the bacterium by at least 10% In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  
24.	The difference between the method developed from the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2 and the method recited in instant claims 1, 2, 4-7 and 20 is the method developed from the combined teachings of claims 1-6, 9 and 10 of US patent 9284351 B2 does not explicitly teach administering such combination to a human subject infected with an antibiotic-resistant bacteria exhibiting specific resistance to the antibiotic; and the limitation "wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration" recited in instant claim 1. 
	However, Yu et al, throughout the literature, teach combinations of berberine with β-lactam antibiotic oxacillin or ampicillin for treating bacterial infection, including methicillin-resistant Staphylococcus aureus (MRSA) that exhibits specific resistance to oxacillin and/or ampicillin, for example, Title; Abstract; page 455, Table 1; and Results.  Yu et al further teach berberine markedly lowers the MICs of ampicillin and oxacillin against MRSA, an additive effect is found between berberine and ampicillin against MRSA, and a synergistic effect is found between berberine and oxacillin against MRSA, for example, Abstract; and page 458, Table 4.  Yu et al also teach that it is known that berberine interferes with the adherence of Streptococcus pyogenes to host cells and blocks the adhesion of Escherichia coli to erythrocytes and epithelial cells; and in the case of MRSA, berberine inhibits the MRSA adhesion and intracellular invasion, for example, Abstract; page 454, right column, the last paragraph; page 458, right column, staphylococcus aureus is one of the most important pathogens, causing suppuration, abscess formation, a variety of pyogenic infections, and even fatal septicemia in humans; and MRSA accounts for more than 70% of S. aureus isolates from some hospitals in Korea, for example, page 454, left column, the 1st paragraph in Introduction.  Therefore, in view of the teachings of Yu et al as a whole, one of skill in the art would immediately envision administering the combination of berberine with oxacillin or ampicillin for treating human infected with MRSA (a bacterium exhibits specific resistance to oxacillin and/or ampicillin). 
The cyclized peptides recited in claims 1-6, 9 and 10 of US patent 9284351 B2 function through the same mechanism of action as berberine taught in Yu et al.  
Therefore, in view of the teachings of Yu et al, it would have been obvious to one of ordinary skilled in the art to develop a method of increasing the effectiveness of an antibiotic against a bacterium, comprising contacting the bacterium with the antibiotic and a peptide comprising the amino acid sequence FDYDWY (SEQ ID NO: 1) such as IFNPFDYDWYNV (SEQ ID NO: 43), QWHSFDYDWYNV (SEQ ID NO: 44) or DVHPFDYDWYNV (SEQ ID NO: 45) recited in claim 2 of US patent 9284351 B2, wherein the antibiotic is oxacillin or ampicillin, and wherein the combination is administered to a human subject infected with an antibiotic-resistant bacteria such as MRSA (a bacterium exhibits specific resistance to oxacillin and/or ampicillin).  
Furthermore, one of ordinary skill in the art would have been motivated to optimize the dosage concentration of the antibiotic in the combination, including the concentration of said antibiotic that is at least 10% below its minimum bactericidal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 2, 4-7 and 20, one would necessarily achieve the claimed invention of claims 1-6, 9 and 10 of US patent 9284351 B2 in view of Yu et al, and vice versa.

25.	(Revised due to Applicant’s amendment to the claim) For the same and/or similar rational/reasoning as the rejection set forth in Sections 21-24 above, instant claims 1, 2, 4-7 and 20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 14-17 of US patent 8552147 B2 in view of Yu et al (Journal of Medicinal Food, 2005, 8, pages 454-461, cited and enclosed in the previous office actions). 

26.	(Revised due to Applicant's amendment to the claim) For the same and/or similar rational/reasoning as the rejection set forth in Sections 21-24 above, instant claims 1, 2, 4-7 and 20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63-65, 67 and 68 of co-pending Application No. 16/704849 in view of Yu et al (Journal of Medicinal Food, 2005, 8, pages 454-461, cited and enclosed in the previous office actions).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
27.	Applicant argues that “Applicants respectfully request this rejection be held in abeyance until such time as the claims at issue are deemed otherwise allowable.”
28.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 first paragraph
Written Description
29.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


30.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 1, 2, 4-7, 14-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the 
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   

With regards to the recited “wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration” in instant claim 1, such concentration has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for “wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration” recited in instant claim 1.  As stated above, such concentration has never been explicitly disclosed and/or discussed in the instant specification.  Therefore, the instant specification fails to provide literal support to “wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration” recited in instant claim 1.  


Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  In the instant case, in the context of minimum bactericidal concentration, the instant specification discloses that in the combination recited in instant claim 1, the minimum bactericidal concentration of the antibiotic against the bacterium is decreased by various percentages (for example, page 6, paragraph [0035]; and page 7, paragraph [0036]).  However, the instant specification is silent about “wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration” in the combination recited in instant claim 1.  
Taken all these together, the instant specification fails to provide support to “wherein the concentration of said antibiotic is at least 10% below its minimum bactericidal concentration” recited in instant claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LI N KOMATSU/Primary Examiner, Art Unit 1658